Exhibit 10.1
July 18, 2008
Michael E. Smith
[HOME ADDRESS]
     Re:   Agreement Re Employment Termination and Consulting
Dear Mike:
     This Letter Agreement (“Agreement”) sets forth the terms and conditions of
your termination of employment from Emulex Corporation and your consulting
assignment with Emulex thereafter.
1. Termination of Employment and Consulting Assignment. Your employment with
Emulex will terminate on July 18, 2008. On that date you will be paid your
salary and all unused PTO accrued through July 18, 2008. Thereafter, provided
you sign this Agreement, you will be retained as a consultant through
September 5, 2008. As a consultant, you will be obligated to provide consulting
services for up to two hours per month on an as-needed basis, and will receive a
$500 per month consulting fee. Assuming you remain a consultant through
September 5, 2008, and provided you sign a release in the form attached hereto
as Exhibit A between September 2 and 5, 2008, then you will be entitled to
continued vesting of Emulex restricted stock and stock options through
September 5, 2008. As of July 18, 2008, you shall not act or purport to act as a
representative or agent of Emulex except with respect to such designated matters
as may be specifically assigned to you by the CEO of Emulex (which includes her
or his designee or successors). Additionally, you agree that you shall not incur
any expense, liability or obligation on behalf of Emulex without the express
written authorization of the CEO of Emulex.
2. Severance Payment. As consideration for this Agreement, Emulex, following the
expiration of the Revocation Period (as defined in Paragraph 6 below), (a) will
pay you a lump sum payment equal to nine months of your last salary less all
required withholdings, and (b) will pay the cost of your continued insurance
coverage under COBRA for nine months provided you exercise your right to such
continuation coverage.
3. No Other Payments or Benefits. You acknowledge that you are not entitled to
any payments or benefits other than the salary and PTO payments set forth in
Paragraph 1 above, and

 



--------------------------------------------------------------------------------



 



that you will not receive any payments or benefits other than those set forth in
Paragraphs 1 and 2 above.
4. Employee Creation and Non-Disclosure Agreement. You have previously entered
into the Emulex Employee Creation and Non-Disclosure Agreement. You acknowledge
and agree that the terms and provisions of this Agreement, including, without
limitation, the covenants regarding Confidential Information (as that term is
defined therein) and non-solicitation, shall continue in full force and effect
and shall not be deemed modified or superseded by anything in this Agreement
except as provided in this Paragraph 4. Specifically, it is agreed that
(i) Section 4.5 of the Employee Creation and Non-Disclosure Agreement shall no
longer remain in effect, and (ii) the one-year post-employment restriction
contained in Section 4.3 of the Employee Creation and Non-Disclosure Agreement
shall instead remain in place for two years following your termination of
employment. In the event that you fail to comply with any of the provisions of
Section 4 of the Employee Creation and Non-Disclosure Agreement (except
Section 4.5), then, in addition to any other relief to which Emulex may be
entitled, Emulex will be entitled to (a) repayment by you of all (or, in its
sole discretion, some lesser portion) of the Severance Payment referenced in
Paragraph 2 above, and (b) recovery of the value of any restricted stock and
stock options that may vest between July 18 and September 5, 2008.
5. Return of Property. To the best of your knowledge (after reasonable
investigation by you), you are not in possession, custody or control of any
property of Emulex including, without limitation any Confidential Information of
Emulex, as such term is defined in the Employee Creation and Non-Disclosure
Agreement, except for those Emulex owned items which you are authorized to have
for consulting work, and all of which you agree to return to Emulex at the time
that the consulting arrangement terminates. In the event that you identify any
property in your possession, custody or control as belonging to Emulex, you
agree to return it to Emulex promptly following discovery.
6. General Release. In consideration for entering into this Agreement, you
hereby release and forever discharge Emulex, its predecessors, subsidiaries,
affiliates, parent corporations, partnerships, entities and indemnitees, and
each of its and their respective past and present officers, directors, trustees,
agents, consultants, attorneys, partners, employees and representatives, and
their respective successors (the “Released Parties”), from any and all claims,
debts, damages, liabilities, demands, obligations, costs, expenses, disputes,
actions and causes of action of every nature, whether known or unknown,
suspected or unsuspected, which you now hold or have at any time heretofore
owned or held or may at any time own or hold against the Released Parties or any
of them, by reason of the termination of your employment as well as any acts,
circumstances, facts, events or transactions occurring prior to and including
the date of this Agreement, including without limitation any claims asserted in,
arising out of, relating to or connected in any way with your employment,
including, without limitation, (i) all claims related to any employment
agreement or retention agreement with Emulex or any of its subsidiaries or
affiliates, (ii) any rights or claims arising under Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Americans With
Disabilities Act, the California Fair Employment and Housing Act, the Employee
Retirement Income Security Act, the Age Discrimination in Employment Act or
California Labor Code § 970, (iii) any claim for wages, severance pay, bonus,
commissions, sick leave, vacation pay, holiday pay, life insurance, health and
medical

 



--------------------------------------------------------------------------------



 



insurance, disability and pension benefits, or (iv) any claim of discrimination
or harassment which could have been alleged by you.
     To the extent that the foregoing release runs in favor of persons or
entities not signatories hereto, this release is hereby declared to be made for
each of their express benefits and uses.
     You understand and agree that, by entering into this Agreement:
          (a) you are waiving any rights or claims you might have under the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act (“Age Claims”);
          (b) you have received consideration beyond that to which you were
previously entitled;
          (c) you have been advised to consult with an attorney before signing
this Agreement; and
          (d) you have been offered the opportunity to evaluate the terms of
this Agreement for not less than twenty-one (21) days prior to your execution of
this Agreement (“Evaluation Period”). You understand that you may waive all or
part of the Evaluation Period.
     You may revoke the waivers of Age Claims contained in this Paragraph 6 by
written notice to Emulex within a period of seven (7) days after your execution
of the Agreement (“Revocation Period”). If you timely revoke your acceptance,
this Agreement shall, at the exclusive election of Emulex, be null and void;
provided, however that the waivers of Age Claims contained in this Paragraph 6
shall become effective and enforceable only upon the expiration of this
Revocation Period (the “Effective Date”) without a timely, proper revocation
delivered to Susan Bowman, Emulex Corporation, 3333 Susan St., Costa Mesa, CA
92626, prior to the close of business on the seventh day following your
execution of this Agreement. The Revocation Period may not be waived.
7. Unknown Claims; Waiver of Rights Under California Civil Code §1542. It is a
further condition of the consideration hereof and is the intention of Emulex and
you in executing this Agreement and in receiving the consideration called for
herein, that this Agreement is effective as a full and final accord and
satisfaction and release of all liabilities, disputes, claims and matters, known
or unknown, suspected or unsuspected, that you may have against the Released
Parties by reason of any acts, circumstances or transactions. In furtherance of
this intention, you hereby acknowledge that you are familiar with California
Civil Code Section 1542 and that hereby you waive the protection of California
Civil Code Section 1542, which provides as follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 



--------------------------------------------------------------------------------



 



     You waive and relinquish any right or benefit which you have or may have
under California Civil Code Section 1542, as well as under any other similar
state, federal or foreign statute or rule of law or under any common law
principle. In connection with such waiver and relinquishment, you hereby
acknowledge that you are aware that you, or your attorneys, may hereafter
discover claims or facts or legal theories in addition to or different from
those which you now know or believe to exist with respect to the subject matter
of this Agreement or the Released Parties hereto, but that it is your intention
hereby to fully, finally and forever settle and release all of the disputes and
differences, known or unknown, suspected or unsuspected, which do now exist, may
exist in the future, or heretofore have existed, by reason of any acts,
circumstances, facts, events or transactions (i) arising out of the termination
of your employment, or (ii) occurring before the date of this Agreement. You
further acknowledge, understand and agree that there is a risk and possibility
that you may incur or suffer some further loss or damage which is in some way
caused by or attributable to the occurrences or events released herein, but
which are unknown at the time this Agreement is executed. You expressly agree,
however, that this Agreement and the releases herein shall remain in effect
notwithstanding the discovery or existence of any such additional or different
claims, facts or damages.
     Nothing in this Agreement shall affect your right to enforce the provisions
of this Agreement or to gain the economic and other benefits to which you are
entitled under this Agreement or under the terms of the options or restricted
stock granted to you by Emulex. Nothing in this Agreement shall affect such
rights of contribution, indemnification or liability insurance coverage
(including, without limitation, D&O insurance coverage) by or through Emulex
that you would have had if you had not entered into this Agreement.
8. Covenant Not to Sue. You covenant and agree not to institute any action or
proceeding based on any claims which are released or intended to be released in
this Agreement.
9. Nonadmission of Liability. Nothing in this Agreement shall be construed as an
admission of violation of the law or of wrongdoing of any kind.
10. Confidential Information. You represent and agree that (i) you will not
disclose or use (directly or indirectly) and, (ii) to the best of your
knowledge, you have not disclosed or used (directly or indirectly), any
confidential information of Emulex or its subsidiaries or affiliates in
violation of the NDAs (as defined in Paragraph 16(c) below).
11. Confidentiality Regarding Terms. Emulex and you agree to maintain the
confidentiality of the terms of this Agreement and to make no statement or take
any other action which might reasonably be expected to result in any disclosures
of, or any publicity concerning, any of the terms of this Agreement, except
(i) where disclosure is required by subpoena or court order, and only after
giving the other party written notice and an opportunity to oppose the subpoena
or order, (ii) in connection with any effort to enforce the terms and provisions
of this Agreement, (iii) disclosure to family members, attorneys, accountants
and financial advisors, each of whom shall be advised of the confidentiality of
the terms of this Agreement, (iv) with respect to disclosure by Emulex, where
required by applicable law (including disclosure requirements of applicable
federal or state securities laws and the rules of any stock exchange upon which
its securities are listed).

 



--------------------------------------------------------------------------------



 



12. Non-disparagement. You agree that you will not disparage Emulex, its
officers, directors, employees, shareholders and agents, in any manner likely to
be harmful to them or their business, business reputation or personal
reputation.
13. Injunctive Relief. In the event you breach or there is a threatened breach
of any of the provisions, covenants or promises set forth in Paragraphs 11 and
12, then in addition to other relief to which the Released Parties may be
entitled under Paragraphs 11 and 12 of this Agreement, or other provisions of
this Agreement, Emulex shall also be entitled to injunctive relief from a court
of competent jurisdiction, enjoining you, your agents, attorneys, and all others
acting on your behalf from any further disclosure or dissemination of
information in breach of Paragraphs 11 and 12 of this Agreement.
14. No Reliance On Representations. You represent and warrant that in executing
this Agreement you are not relying on any representations whatsoever, whether
express or implied, including without limitation, representations of fact or
opinion, made by or on behalf of Emulex with the exception of the express
representations set forth in this Agreement.
15. Representations. In executing this Agreement, you warrant and represent that
you are the only person or entity having any interest in any of the claims which
are released by you in this Agreement. You further represent that you have not
assigned or transferred to any person or entity, either voluntarily or
involuntarily, any claim, cause of action, or right, or any portion of any of
the foregoing, based on, arising out of, or in connection with any matter, fact,
or thing described or set forth in this Agreement, including any of the claims
or other matters released herein. You shall indemnify the Released Parties,
defend, and hold them harmless from and against any claims based upon or arising
in connection with any such prior assignment or transfer of any claims or other
matters released herein.
     The person executing this Agreement on behalf of Emulex warrants and
represents that he/she has authority to enter into this Agreement on behalf of
Emulex and that Emulex has the authority to enter into the provisions of this
Agreement on behalf of Emulex. Emulex shall indemnify you, defend, and hold you
harmless from and against any claims based upon or arising in connection with
any breach of such warranties and representations.
16. Miscellaneous.
          (a) Successors. This Agreement and each and all of the
representations, warranties and covenants made herein are binding upon the
respective parties and each and all of their respective successors, assigns,
heirs and representatives, and shall inure to the benefit of the Released
Parties and each and all of their respective successors, assigns, heirs and
representatives, on the one hand, and you and each and all of your respective
successors, assigns, heirs and representatives on the other hand.
          (b) Knowledge and Consent of Parties. You warrant, represent and
acknowledge that you have read and understand this Agreement, that you have had
an adequate opportunity to review and consider the terms, and that this
Agreement is executed voluntarily and without duress or undue influence on the
part of or on behalf of any party hereto. You hereby acknowledge that you have
had the right to be represented in connection with this

 



--------------------------------------------------------------------------------



 



Agreement by counsel of your own choice, that you have read this Agreement and
have had an opportunity to have it fully explained to you by such counsel, and
that you are fully aware of the contents of this Agreement and of the legal
effect of each and every provision thereof. You represent that you are executing
this Agreement freely and voluntarily with full knowledge of its significance
and the legal consequences thereof.
          (c) Entire Agreement. With the exception of the Employee Creation and
Non-Disclosure Agreement between you and Emulex, and any other confidentiality,
non-competition or non-solicitation or similar restrictive covenants
(collectively, the “NDAs”), each of which are incorporated herein by this
reference, this Agreement contains the sole and entire agreement and
understanding of the parties with respect to the entire subject matter hereof,
and any and all prior discussions, negotiations, commitments or understandings
related hereto, if any, are hereby merged herein. No representations, oral or
otherwise, express or implied, other than those specifically referred to in this
Agreement have been made by any party hereto.
          (d) Waiver, Modification and Amendment. No provision hereof may be
waived unless in writing signed by all parties hereto. Waiver of any one
provision herein shall not be deemed to be a waiver of any other provision
herein. This Agreement may be modified or amended only by a written agreement
executed by all of the parties hereto.
          (e) Governing Law; Construction. This Agreement shall be in all
respects governed by and interpreted in accordance with the laws of the State of
California without regard to conflict of laws principles. This Agreement shall
in all cases be construed as a whole, according to its fair meaning, and not
strictly for or against any party, irrespective of which party drafted this
Agreement or any portions of it. Any uncertainty or ambiguity existing in this
Agreement shall not be interpreted against any party as a result of the manner
of the preparation of this Agreement.
          (f) Jurisdiction. The parties hereby consent to jurisdiction in
California and venue in Orange County, California for all purposes. Each party
hereby waives any defense based upon any claim that such party is not subject
personally to the jurisdiction of the California courts or that the venue is
objectionable or improper.
          (g) Execution. This Agreement may be executed in one or more
counterparts, each of which shall be an original but all of which, together,
shall be deemed to constitute a single document.
          (h) Titles and Captions. Paragraph titles or captions contained in
this Agreement are inserted only as a matter of convenience and for reference
and in no way define, limit, extend or describe the scope of this Agreement or
the intent of any provision hereof. Where the context requires, the term Emulex
shall be deemed to refer to Emulex Corporation as well as each of its direct or
indirect subsidiaries.
          (i) Warranties and Representations. The warranties and representations
made in this Agreement are deemed to survive the execution of this Agreement.

 



--------------------------------------------------------------------------------



 



          (j) Severability. In the event that any one or more of the provisions
contained in this Agreement or in any other instrument referred to herein,
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, then to the maximum extent permitted by law, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Agreement or any other such instrument.
Very truly yours,
Emulex Corporation
 
I, Michael E. Smith, acknowledge that I have carefully read and fully understood
the nature of this Agreement and that I have been offered the opportunity to
consider this Agreement before signing it. I further acknowledge that I signed
this document in full knowledge that both Emulex and I have agreed to compromise
certain of our rights and to reach a final settlement agreement as to the
matters described in this Agreement which is forever binding on each of us.

         
Dated:                                         , 2008
       
 
  Michael E. Smith    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Release to be Signed Between September 2 and 5, 2008
GENERAL RELEASE
     The undersigned, Michael E. Smith (“you”), acknowledges and agrees that
Emulex Corporation (“Emulex”) and you previously have reached a final and
binding agreement regarding your separation from employment and subsequent
consulting assignment. This General Release is being executed pursuant to the
requirements of that certain Letter Agreement between the Emulex and you dated
as of July 18, 2008 (the “Agreement”). Terms not otherwise defined herein shall
have the meaning ascribed to them in the Agreement.
     You acknowledge and agree as follows:
     1. Termination. Your consulting assignment under the July 18, 2008
Agreement between you and Emulex will terminate effective September 5, 2008.
     2. General Release. In consideration for entering into this Agreement, you
hereby release and forever discharge Emulex, its predecessors, subsidiaries,
affiliates, parent corporations, partnerships, entities and indemnitees, and
each of its and their respective past and present officers, directors, trustees,
agents, consultants, attorneys, partners, employees and representatives, and
their respective successors (the “Released Parties”), from any and all claims,
debts, damages, liabilities, demands, obligations, costs, expenses, disputes,
actions and causes of action of every nature, whether known or unknown,
suspected or unsuspected, which you now hold or have at any time heretofore
owned or held or may at any time own or hold against the Released Parties or any
of them, by reason of the termination of your employment as well as any acts,
circumstances, facts, events or transactions occurring prior to and including
the date of this Agreement, including without limitation any claims asserted in,
arising out of, relating to or connected in any way with your employment,
including, without limitation, (i) all claims related to any employment
agreement or retention agreement with Emulex or any of its subsidiaries or
affiliates, (ii) any rights or claims arising under Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Americans With
Disabilities Act, the California Fair Employment and Housing Act, the Employee
Retirement Income Security Act, the Age Discrimination in Employment Act or
California Labor Code § 970, (iii) any claim for wages, severance pay, bonus,
commissions, sick leave, vacation pay, holiday pay, life insurance, health and
medical insurance, disability and pension benefits, or (iv) any claim of
discrimination or harassment which could have been alleged by you.
     To the extent that the foregoing release runs in favor of persons or
entities not signatories hereto, this release is hereby declared to be made for
each of their express benefits and uses.
     3. Unknown Claims; Waiver of Rights Under California Civil Code §1542, etc.
It is a further condition of the consideration hereof and is the intention of
Emulex and you in

 



--------------------------------------------------------------------------------



 



executing this General Release and in receiving the consideration called for
herein, that this General Release is effective as a full and final accord and
satisfaction and release of all liabilities, disputes, claims and matters, known
or unknown, suspected or unsuspected, that you may have against the Released
Parties by reason of any acts, circumstances or transactions. In furtherance of
this intention, you hereby acknowledge that you are familiar with California
Civil Code Section 1542 and that hereby you waive the protection of California
Civil Code Section 1542, which provides as follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”
     You waive and relinquish any right or benefit which you have or may have
under California Civil Code Section 1542, as well as under any other similar
state, federal or foreign statute or rule of law or under any common law
principle. In connection with such waiver and relinquishment, you hereby
acknowledge that you are aware that you, or your attorneys, may hereafter
discover claims or facts or legal theories in addition to or different from
those which you now know or believe to exist with respect to the subject matter
of this General Release or the Released Parties hereto, but that it is your
intention hereby to fully, finally and forever settle and release all of the
disputes and differences, known or unknown, suspected or unsuspected, which do
now exist, may exist in the future, or heretofore have existed, by reason of any
acts, circumstances, facts, events or transactions (i) arising out of the
termination of your employment or the consulting assignment pursuant to this
General Release, or (ii) occurring before the date of this General Release. You
further acknowledge, understand and agree that there is a risk and possibility
that you may incur or suffer some further loss or damage which is in some way
caused by or attributable to the occurrences or events released herein, but
which are unknown at the time this General Release is executed. You expressly
agree, however, that this General Release and the releases herein shall remain
in effect notwithstanding the discovery or existence of any such additional or
different claims, facts or damages.
     Nothing in this General Release shall affect your right to enforce the
provisions of the Agreement to gain the economic and other benefits to which you
are entitled under the Agreement or under the terms of the options or restricted
stock granted to you by Emulex. Nothing in this General Release shall affect
such rights of contribution, indemnification, or liability insurance coverage
(including, without limitation, D&O insurance coverage) by or through the
Company that you would have had if you had not entered into this General
Release.
     4. Representations. In executing this General Release, you warrant and
represent that you are the only person or entity having any interest in any of
the claims which are released by you in this General Release. You further
represent that you have not assigned or transferred to any person or entity,
either voluntarily or involuntarily, any claim, cause of action, or right, or
any portion of any of the foregoing, based on, arising out of, or in connection
with any matter, fact, or thing described or set forth in this General Release,
including any of the claims or other matters released herein. You shall
indemnify the Released Parties, defend, and hold them

 



--------------------------------------------------------------------------------



 



harmless from and against any claims based upon or arising in connection with
any such prior assignment or transfer of any claims or other matters released
herein.
     5. Miscellaneous.
          (a) Successors. This General Release and each and all of the
representations, warranties and covenants made herein are binding upon the
respective parties and each and all of their respective successors, assigns,
heirs and representatives, and shall inure to the benefit of the Released
Parties and each and all of their respective successors, assigns, heirs and
representatives, on the one hand, and you and each and all of your respective
successors, assigns, heirs and representatives on the other hand.
          (b) Knowledge and Consent of Parties. You warrant, represent and
acknowledge that you have read and understand this General Release, that you had
an adequate opportunity to review and consider the terms and that this General
Release is executed voluntarily and without duress or undue influence on the
part of or on behalf of any party hereto. You hereby acknowledge that you have
had the right to be represented in connection with this General Release by
counsel of your own choice, that you have read this General Release and have had
an opportunity to have it fully explained to you by such counsel, and that you
are fully aware of the contents of this General Release and of the legal effect
of each and every provision thereof. You represent that you are executing
General Release freely and voluntarily with full knowledge of its significance
and the legal consequences thereof.
          (c) Governing Law and Construction. This General Release shall be in
all respects governed by and interpreted in accordance with the laws of the
State of California without regard to conflict of law principles. This General
Release shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against any party, irrespective of which party
drafted this General Release or any portions of it. Any uncertainty or ambiguity
existing in this General Release shall not be interpreted against any party as a
result of the manner of the preparation of this General Release.
          (d) Jurisdiction. The parties hereby consent and submit to
jurisdiction in California for purposes of litigating any dispute over the
enforcement, breach or interpretation of this General Release. Each party hereby
waives any defense in such litigation based upon any claim that such party is
not subject personally to the jurisdiction of the court or arbitrator, that such
litigation is brought in an inconvenient forum or that such venue is improper.
          (e) Severability. In the event that any one or more of the provisions
contained in this General Release or in any other instrument referred to herein,
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, then to the maximum extent permitted by law, such invalidity,
illegality or unenforceability shall not affect any other provision of this
General Release or any other such instrument.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned, for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, has entered into this
General Release as of                                         , 2008.
                                                            
Michael E. Smith

 